Title: To James Madison from William C. C. Claiborne, 13 April 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


13 April 1804, New Orleans. “On last evening, I received your letter of the 12th. Ultimo.
“The difficulties with respect to the Ship from St. Domingo have all passed by. The correspondence between the Commissioners of the United States and M. Laussat Copies of which, have been forwarded to you, will inform you particularly as to that vessel.
“I must confess, that my opposition to the approach of the passengers in the Brig Express to New-Orleans, arose from a fear, that those Strangers might interrupt the peace of our Society as you will discover by the letters of the Commissioners.
“The law of Congress to which you refer me, ‘for the general provisions deemed proper by the Legislature to guard the neutrality of the United States,[‘] shall be kept constantly in view, and permit me to add that any Special Orders which may be given me, on this subject shall be executed with promptitude and to the best of my judgment.
“The emigration from the West Indias apparently increases; there is now in the river a vessel with 150 French passengers from Jamaica; some of these emigrants are (doubtless) worthy men but I fear a majority of them will be useless if not restless and bad Citizens.”
